 

Exhibit 10.7

RESTRICTED STOCK AWARD AGREEMENT
DECEMBER 28, 2018 TIME-BASED AWARD

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of December 28, 2018, by and between Pier 1 Imports, Inc., a
Delaware corporation (the “Company”), and Cheryl A. Bachelder (the “Grantee”).

WHEREAS, this restricted stock award (this “Award”) is granted as an employment
inducement award under New York Stock Exchange Listing Rule 303A.08, and not
under any Company stockholder-approved stock incentive plan; and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee be granted this
Award for the number of shares and upon the terms set forth below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1.Grant of Award.  The Grantee is hereby granted an Award of 729,927 shares of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”)
subject to restrictions on disposition by the Grantee and an obligation of the
Grantee to forfeit and surrender the shares to the Company under certain
circumstances (the “Restricted Stock”) subject to the terms and conditions
hereinafter set forth.  The shares of Restricted Stock covered by this Award
shall be represented by a stock certificate registered in the Grantee’s name, or
by uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent, subject to the restrictions set forth
in this Agreement.  Any stock certificate issued shall bear the following or a
similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement entered
into between the registered owner and Pier 1 Imports, Inc.  A copy of such
agreement is on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place,
Fort Worth, Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2.Transfer Restrictions.  Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non‑transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.

 

--------------------------------------------------------------------------------

 

3.Restrictions.  

(a)Vesting. The restrictions on the shares of Common Stock covered by this Award
shall lapse and such shares shall vest at the rate of one-third of such shares
on each of the first, second and third anniversaries of the date of grant of
this Award, based on Grantee’s continuous service as a member of the Board;
provided, however, that the Company shall not be obligated to vest any
fractional shares of Common Stock and any such fractional shares upon vesting
shall be rounded to the nearest whole number.

(b)Termination of Service as a Director. Upon Grantee’s termination of service
as a member of the Board due to Grantee’s voluntary retirement or Grantee’s
voluntary decision not to stand for re-election to the Board, Grantee shall
forfeit all rights in shares of Common Stock covered by this Award as to which
the restrictions thereon shall not have lapsed, and the ownership of such shares
shall immediately vest in the Company.  Upon Grantee’s termination of service as
a member of the Board for any reason other than as set forth in the preceding
sentence, the restrictions on the shares of Common Stock covered by this Award
shall lapse and such shares shall become immediately and fully vested.

4.Voting and Dividend Rights.  With respect to the Common Stock covered by this
Award for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares of Common Stock covered by this Award, and any consideration
receivable for or in conversion of or exchange for the restricted shares of
Common Stock covered by this Award, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.

5.Distribution Following End of Restrictions.  Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the restricted
shares of Common Stock covered by this Award, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or, in the case of Grantee’s death after such events,
cause such certificate to be delivered to Grantee's legal representative,
beneficiary or heir) or provide book-entry uncertificated shares designated for
the Grantee (or, in the case of Grantee’s death after such events, provide
book-entry uncertificated shares designated for Grantee's legal representative,
beneficiary or heir) on the records of the Company’s transfer agent free of the
legend or restriction regarding transferability, as the case may be; provided,
however, that the Company shall not be obligated to issue any fractional shares
of Common Stock.  All shares of Common Stock covered by this Award which do not
vest as provided in Section 3 hereto, shall be forfeited by the Grantee along
with all rights thereto, and the ownership of such shares shall immediately vest
in the Company.

6.Tax Withholding.  The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon.  The Grantee may satisfy all or part of such withholding
tax obligation by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market

 

--------------------------------------------------------------------------------

 

Value on the date of lapse of the restrictions or, if the Common Stock did not
trade on such day, on the first preceding day on which trading occurred.  The
Company shall have the right, but not the obligation, to sell or withhold such
number of unrestricted shares of Common Stock distributable to the Grantee as
will provide assets for payment of any withholding taxes required to be remitted
by the Company on behalf of Grantee unless, prior to such sale or withholding,
Grantee shall have paid to the Company the amount of such tax.  Any balance of
the proceeds of such a sale remaining after the payment of such taxes shall be
paid over to Grantee. In making any such sale, the Company shall be deemed to be
acting on behalf and for the account of Grantee.

7.Securities Laws Requirements.  The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
Grantee under this Award are being acquired for investment and not with a view
to the sale or distribution thereof.

8. Incorporation of 2015 Plan and Agreement to Terms. This Award is granted as
an employment inducement award under New York Stock Exchange Listing Rule
303A.08, and not under any Company stockholder-approved stock incentive plan.
Notwithstanding the forgoing, this Award shall be subject to the terms and
conditions of the 2015 Plan (as defined above) as if this Award had been granted
under the 2015 Plan, and the terms and conditions of the 2015 Plan are hereby
incorporated into this Agreement to the extent such terms are not inconsistent
with those herein. Capitalized terms not otherwise defined herein shall have the
same meanings set forth for such terms in the 2015 Plan. By accepting this
Award, Grantee shall be deemed to have agreed to the terms and conditions of
this Award and the 2015 Plan.

9.Miscellaneous.  This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Texas, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the
Grantee.  No contract or right of employment shall be implied by this Agreement,
nor shall this Agreement interfere with or restrict in any way the rights of the
Grantee’s employer to discharge the Grantee at any time for any reason
whatsoever, with or without cause.  The terms and provisions of this Agreement
shall constitute an instruction by the Grantee with respect to any
uncertificated restricted shares of Common Stock covered by this Award.

This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 

--------------------------------------------------------------------------------

 

EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY:

 

GRANTEE:

Pier 1 Imports, Inc.

 

Cheryl A. Bachelder

 

 

 

 

By:

/s/ Christine C. Murray

 

/s/ Cheryl A. Bachelder

Name:

Christine C. Murray

 

 

Title:

Senior Vice President, Human

 

 

 

Resources and CHRO

 

 

 

 